  

EXHIBIT 10.1

 

 [image_001.jpg]

 

 

Employment Contract

 

 

This contract of employment is entered into between Hong Kong Takung Art Company
Limited. (hereinafter referred to as “Employer”) and Mr. LIM, Jehn Ming
(hereinafter referred to as “Employee”) on under the terms and conditions of
employment below:





 

1. Commencement of Employment Effective from 18 February, 2019       2.
Probation Period 3 months (Employer can request an extension of the probation
period if Employee’s work performance within the probation period is considered
unsatisfactory).       3. Position Chief Financial Officer       4. Duty Served
as Chief Financial Officer for both Hong Kong and our subsidiary company in
United State       5. Place of Work Office: Room 1105,Wing On Plaza, 62 Mody
Road, Tsim Sha Tsui, Kowloon, Hong Kong. The Employee will be required to report
for duty and to perform his/her work at the Office or at such other places or
locations to be designated to the Employee from time to time or as the
circumstances may require.       6. Normal Working Hours 5 days per week, 8
hours per day from 8:30 am to 5:30 pm           The Employee is required to work
at such times and for such periods for the efficient and conscientious discharge
of his/her duties. If it is necessary due to bank clearing or events beyond the
Employer’s control, the Employee may be required to work overtime. Unless
otherwise approved by the Employer, there will not be any additional payment or
allowance for overtime work.        
The  Employer  reserves  the  right  to  alter  the Employee’s working hours and
rest days if it finds necessary. The Employee understands and agrees to such
arrangement.     7. Meal Break working
From  12:00 pm  to  1:00 pm  Meal  break  is  not counted as working hour and is
without pay.    



 



 

 



 

 [image_001.jpg]

 

8. Rest Days Saturdays and Sundays       9. Salary HK 65000 per month       10.
Holidays The Employee is entitled to statutory holidays with pay.     11. Annual
Leave The Employee is entitled to 12 days of paid annual leave at such time to
be agreed with the Employer.     12. Sickness Allowance The Employee is entitled
to sickness allowance according to the provisions of the Employment Ordinance.  
    13. Termination of Employment Contract a. During the first month of the
probationary period,either party may terminate the employment without notice or
payment in lieu of notice. During the remainder of the probationary period,
either party may terminate the employment with seven (7) days’ notice in writing
or seven (7) days’ salary in lieu of notice.           b. After probation,
either party may give to the other one (1) month’s notice in writing or one (1)
months salary in lieu thereof to terminate the
employment.  After  service  of  such  notice  of termination, no annual leave
may be taken by the Employee before the actual date of termination of the
employment.       14. Confidentiality The Employee shall not at any time whether
during employment or at any time thereafter except so far as is necessary and
proper in the ordinary course of employment make public or disclose to any
person any information a to the Employers practice, business dealings,affairs or
other information, which may come to his/her knowledge in the course of his/her
employment.

 

 

 

 



 

 [image_001.jpg]

  

      15. Work Arrangements during Typhoon The Employee is not required to work
when typhoon signal no.8 or above is hoisted and no salary will be deducted
during this period. The Employee is required to resume duty if the typhoon
signal no.8 is lowered before 1:00pm. The Employee is required to return to work
within 2 hours after cancellation of typhoon signal no.8. The Employee is not
required to work when black rainstorm warning is hoisted and no salary will be
deducted during this period. The Employee is required to resume duty if the
black rainstorm warning is cancelled before 1:00pm. The Employee is required to
return to work within 2 hours after cancellation of black rainstorm warning.    
16. Others The Employee is entitled to all other rights, benefits or protection
under the Employment Ordinance, the Minimum Wage Ordinance, the Mandatory
Provident Fund Schemes Ordinance, the Employees’ Compensation Ordinance and any
other relevant Ordinances.

 



The Employer and the Employee hereby declare that they understand thoroughly the
above provisions and agree to sign to abide by such provisions. They shall each
retain a copy of this contract for future reference. If there is any
inconsistency or conflict between Chinese and English version, the Chinese
version shall prevail.

 

The Employee understands that he/she is entitled to seek independent legal
advice before signing this contract.



 

 [image_002.jpg]

 

 

